Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1, 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20200169093) in view of Hansen (US 20110208372)
With regard to claim 1, Wei teaches a photovoltaic power generation system comprising:
a plurality of photovoltaic cell arrays (e.g., 101s, Fig. 1 [0038] 101 can be solar panels);
a plurality of power conditioners (e.g., converter connected to a generator that can control power production insides 101, [0048] [0049]); and
a master power conditioner (e.g., 110 and converter in 101, Fig. 1) connected to the plurality of power conditioners ( 110 control the power production [0043]) , the master power conditioner being configured to execute
a first output control to adjust output power of a designated power conditioner to a predetermined output power amount (Pref, Fig. 2, pref_i[0067]) ,  being set in advance, the designated power conditioner being a part of the plurality of power conditioners and being selected from the plurality of power conditioners (Pref Fig. 2, Pref_i of a first selection 102 of the power generating unit, [0066]-[0067]) the second output power control being such that the remaining power conditioner ( second selection of power generation [0069]) compensates (  second selection of power generating units 101)   a power generation fluctuation amount  ( E1, [0069][0066] the energy error E1 is determined based on a power reference for a first selection 102 of the power generating units , also [0004] teaches energy error is deviation in the produced power to the desired power production, and the desired power production is the power reference ( see [0043] power reference is the desired power production of a section of power generation system).  E1 can be interpreted as a fluctuation amount because it is actual output of the first selection of power generation unit fluctuated from a desired power production Pref) caused by adjusting the output power of the designated power conditioner (the first selection of the power generating unit[0066]) to the predetermined output power amount(desired power production [0004] which equal to the power reference of the first selection of power generation unit).
and wherein the first output control is executed so as to overlap the second output control in time (the method for compensating energy error may be modified so that energy errors are also determined in parallel with compensating the energy error. The parallel determination of errors may imply that the determination of the energy error is performed simultaneously with the compensation during the same or at least partly overlapping periods of time [0022] )(also see [0026] the first selection/second selection includes one or more generator and [0048][0049] teaches each generator includes a power converter to adjust the power production),  and wherein at least one of the master power conditioner and the designated power conditioner is configured to execute characteristic-data acquisition to acquire an input/output electrical characteristic of the designated power conditioner during execution of the first output control ([0067] sample of produced power, or Pmeas, Fig. 2 and[0049] teaches about the power converter produce power, therefore, the controller measures the output electrical characteristics of the power converter).

	However, Hansen teaches a plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays (SC1 connects with DD1, SC2 connected to DD2, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei, to include a plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays, as taught by Hansen , in order to individually control the power from each PV array, improve the controllability of the system.
With regard to claim 3, the combination of Wei and Hansen teaches all the limitations of claim 1.
Wei does not teach wherein the master power conditioner is configured to alternate the designated power conditioner among the plurality of power conditioners in a predetermined order.
However, Hansen teaches wherein the master power conditioner is configured to alternate the designated power conditioner among the plurality of power conditioners in a predetermined order([0169] central controller carried out the control for 72 converters in turn from first to the last) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 , to alternate the designated power conditioner among the plurality of power conditioners in a predetermined order , as taught by Hansen, in order to simplify the control scheme of the system, adjust each power conditioner to satisfy the operating requirement, satisfy the design purpose , reduce the operating cost and improve the operating efficiency.
With regard to claim 12, Wei teaches a photovoltaic power generation method comprising: measuring an input/output electrical characteristic of a designated power conditioner ([0067] sample of produced power, and[0049] teaches about the power converter produce power, therefore, the controller measures the output electrical characteristics of the power converter,  ).in a state where output power of the designated power conditioner is adjusted to a predetermined output power amount being set in advance(Pref, Fig. 2, or Pref_i of a first selection 102 of the power generating unit, [0066]-[0067])), the designated power conditioner ( power converter of  a first selection 102, [0066]-[0067]) being selected from a plurality of power conditioners ( power converter of 101-104[0092], Fig. 1) ; adjusting output power of a remaining power conditioner ( second selection of power generation  units [0069]) so that the remaining power conditioner ( second selection of power generation units) [0069]) other than the designated power conditioner ( first selection of power generation units ) shares a power generation fluctuation amount ( e.g., E1, [0069][0066] the energy error E1 is determined based on a power reference for a first selection 102 of the power generating units , also [0004] teaches energy error is deviation in the produced power to the desired power production, and the desired power production is the power reference ( see [0043] power reference is the desired power production of a section of power generation system).  E1 can be interpreted as a fluctuation amount because it is actual output of the first selection of power generation unit fluctuated from  a desired power production Pref) caused by adjusting the output power of the designated power conditioner(the first selection of the power generating unit[0066])  to the predetermined output power amount(desired power production [0004] which equal to the power reference of the first selection of power generation unit).

. 


	However, Hansen teaches a plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays (SC1 connects with DD1, SC2 connected to DD2, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei, to include a plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays, as taught by Hansen , in order to individually control the power from each PV array, improve the controllability of the system.

3. Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20200169093) and Hansen (US 20110208372) in further view of HIROAKI (JP3480321B2) 
With regard to claim 2, the combination of Wei and Hansen teaches all the limitation of claim 1, Wei further teaches wherein the predetermined output power amount includes a first predetermined output power amount [0067] sum of Pref_i, or Pref, Fig. 2) 
wherein the first output control adjusts the output power of the designated power conditioner to the first predetermined output power amount ([0066][0067], make the first selection 102 of the power generating unit to reach the power reference sum of Pref_i), and
wherein the characteristic-data acquisition includes obtaining a first input/output electrical characteristic of the designated power conditioner in response to adjustment to the first predetermined output power amount (Pmeas_i, [0067], or Pmeas Fig. 2) 
Wei does not teach a second predetermined output power amount different from the first predetermined output power amount, and the second predetermined output power amount in a predetermined order and obtain a second input/output electrical characteristic of the designated 
However, HIROAKI teaches a second predetermined output power amount ( P1, Fig. 2) different from the first predetermined output power amount ( e.g., P2, Fig. 2), and the second predetermined output power amount in a predetermined order ( see Fig. 3 P1, P2 at a operate at predetermined order) and a second input/output electrical characteristic of the designated power conditioner in response to adjustment to the second predetermined output power amount. (page 4 of translation, line 17-20 a power comparator 37 that compares the output power with predetermined power of two or more points set in advance.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 , to include a second predetermined output power amount different from the first predetermined output power amount, and the second predetermined output power amount in a predetermined order and a second input/output electrical characteristic of the designated power conditioner in response to adjustment to the second predetermined output power amount., as taught by HIROAKI, in order to operate at different predetermined power to satisfy the user’s requirement and improve user’s experience, avoid waste of the power and improve the operating efficiency of the system. In addition, efficiently extract the maximum power from the solar cell by operating the solar cell at two different operating points and compares the output power of the solar cell can makes the operating point of the solar cell becomes the maximum power output point ( page 2 of translation, line 8-11)
With regard to claim 4, the combination of Wei and Hansen teaches all the limitations of claim 3, Hansen further teaches alternate the designated power conditioner in accordance with the order([0169] central controller carried out the control for 72 converters in turn from first to the last) .

wherein the characteristic-data acquisition acquires the input/output electrical characteristic of the designated power conditioner for each of the plurality of predetermined output power amounts, and wherein the master power conditioner  is configured to execute the characteristic-data acquisition for each of the plurality of the predetermined output power amounts with respect to the designated power conditioner.
However, HIROAKI teaches wherein the predetermined output power amount includes a plurality of predetermined output power amounts (page 4 of translation , line 17-20 a power comparator 37 that compares the output power with predetermined power of two or more points set in advance.) , wherein the first output control adjusts output of the designated power conditioner to each of the plurality of predetermined output power amounts (page 4 of translation , line 17-20 a power comparator 37 that compares the output power with predetermined power of two or more points set in advance, Wei teaches about adjust the output of designated conditioner to the predetermined amount Pref as discussed above),
wherein the characteristic-data acquisition acquires the input/output electrical characteristic of the designated power conditioner for each of the plurality of predetermined output power amounts (. (page 4 of translation, line 17-20 a power comparator 37 that compares the output power with predetermined power of two or more points set in advance.) this teaches about the two predetermined output power, and acquires the output power), and wherein the master power conditioner is configured to execute the characteristic-data acquisition for each of the plurality of the predetermined output power amounts with respect to the designated power conditioner(. (page 4 of translation, line 17-20 a power comparator 37 that compares the output power with predetermined power of two or more points set in advance, acquire the output power 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3 , to configure the predetermined output power amount to include a plurality of predetermined output power amounts, wherein the first output control adjusts output of the designated power conditioner to each of the plurality of predetermined output power amounts, wherein the characteristic-data acquisition acquires the input/output electrical characteristic of the designated power conditioner for each of the plurality of predetermined output power amounts, and wherein the master power conditioner is configured to execute the characteristic-data acquisition for each of the plurality of the predetermined output power amounts with respect to the designated power conditioner , as taught by HIROAKI, in order to adjust the output of the system at different level to satisfy the user’s requirement, so that user can have different output power level, which improves the user’s experience.

4. Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20200169093) and Hansen (US 20110208372) in further view of Tanaka (US20120139499A1)
With regard to claim 7, the combination of Wei and Hansen teaches all the limitations of claim 1, Wei further teaches wherein the master power conditioner is configured to
acquire a total required power generation amount for photovoltaic power generation system (, [0050] Pref, a power generation system ‘s desired power reference)
execute the first output control (Pref Fig. 2, sum of Pref_i of a first selection 102 of the power generating unit, [0066]-[0067])
Wei does explicitly teach acquire a shared power generation amount which is a remaining power generation amount calculated by subtracting the predetermined output power 
However, Tanaka teaches acquire a shared power generation amount which is a remaining power generation amount calculated by subtracting the predetermined output power amount (PV forecast demand +WP forecast output) from the total required power generation amount (forecast demand [0040]) ([0040] forecast demand –(PV forecast demand +WP forecast output) , and execute the second output control with respect to the remaining power conditioner for causing the remaining power conditioner to share the shared power generation amount during execution of the first output control  ([0040]Generator shared demand=estimated demand−(PV estimated output+ WP estimated output) [0055]of Wei teaches other power generation units are used to compensate one of power generation unit to satisfy the total power requirement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to acquire a shared power generation amount which is a remaining power generation amount calculated by subtracting the predetermined output power amount from the total required power generation amount, and execute the second output control with respect to the remaining power conditioner for causing the remaining power conditioner to share the shared power generation amount during execution of the first output control , as taught by Tanaka , in order to calculate an initial allocation of the power without any measurement, quickly start the operation and improve the operation efficiency.
With regard to claim 8, the combination of Wei and Hansen teaches all the limitations of claim 1, and Wei further teaches wherein the master power conditioner is configured to
 when the master power conditioner does not receive a predetermined measurement start signal ([0055] does not mention the measurement), and
execute the first output control and the second output control when the master power conditioner receives the measurement start signal ( [0067][0068] teaches about the sample signals .and then compensate the variation).
	Wei does not explicitly execute a third output control when the master power conditioner does not receive a predetermined measurement start signal.
	However, Tanaka teaches execute a third output control when the master power conditioner does not receive a predetermined measurement start signal ([0040][0041] teaches about Use the forecast value to perform initial allocation without using any measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to execute a third output control when the master power conditioner does not receive a predetermined measurement start signal, as taught by Tanaka , in order to calculate an initial allocation of the power without any measurement, quickly start the operation and improve the operation efficiency.


10 rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20200169093) in view of Asano (US 20170187190).
 With regard to claim 10, Wei teaches a photovoltaic power generation system comprising: a plurality of photovoltaic cell arrays(e.g., 101s, Fig. 1 [0038] 101 can be solar panels); a plurality of power conditioners (e.g., converter connected to a generator that can control power production insides 101, [0048] [0049]), and wherein the plurality of power conditioners include a master power conditioner ( e.g., 110 and converter in 101, Fig. 1) and a slave power conditioner ( e.g., 102, Fig. 1), wherein the master power conditioner is configured to execute a first output control to adjust output power of a designated power conditioner to a predetermined output power amount ( Pref, Fig. 2 ,Pref_i[0067]) ,  being set in advance, the designated power conditioner being a part of the plurality of power conditioners ( power converter of 101-104[0092], Fig. 1) and being selected from the plurality of power conditioners (0066]-[0067] a first selection 102 of the power generating units) 
the second output power control being such that the remaining power conditioner ( second selection of power generation [0069]) compensates ( [0069] the energy error E1 is compensated by distributing the modified power reference among the second selection of power generating units 101)   a power generation fluctuation amount  ( E1, [0069][0066] the energy error E1 is determined based on a power reference for a first selection 102 of the power generating units , also [0004] teaches energy error is deviation in the produced power to the desired power production, and the desired power production is the power reference ( see [0043] power reference is the desired power production of a section of power generation system).  E1 can be interpreted as a fluctuation amount because it is actual output of the first selection of power generation unit fluctuated from  a desired power production Pref) caused by adjusting the output power of the designated power conditioner (the first selection of the power generating unit[0066]) to the predetermined output power amount(desired power the power reference of the first selection of power generation unit)
and wherein the first output control is executed so as to overlap the second output control in time (the method for compensating energy error may be modified so that energy errors are also determined in parallel with compensating the energy error. The parallel determination of errors may imply that the determination of the energy error is performed simultaneously with the compensation during the same or at least partly overlapping periods of time [0022] ) , and
wherein at least one of the master power conditioner and the designated power conditioner is configured to execute characteristic-data acquisition to acquire an input/output electrical characteristic of the designated power conditioner during execution of the first output control ([0067] sample of produced power, or Pmeas, Fig. 2 and[0049] teaches about the power converter produce power, therefore, the controller measures the output electrical characteristics of the power converter).
Wei does not explicitly teach the plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays; a network system to communicate the plurality of power conditioners with each other.
However, Asano teaches the plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays(e.g., 21 connects to 31, Fig. 1); a network system to communicate the plurality of power conditioners with each other (e.g., 31b of 31a are connected together 33b to communicate, Fig. 1 [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei, to connect the plurality of power conditioners respectively with the plurality of photovoltaic cell arrays; and to  include a network system to communicate the plurality of power conditioners with each other, as taught by Asano , .

6. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20200169093) and Asano (US 20170187190) in further view of Kanayama (US2015076903A1)
With regard to claim 11, the combination of Wei and Asano teaches all the limitations of claim 10, but not wherein each of the plurality of power conditioners is configured to execute redundancy control to select a next master power conditioner from the plurality of slave power conditioners.
However, Kanayama teaches each of the plurality of power conditioners is configured to execute redundancy control to select a next master power conditioner from the plurality of slave power conditioners ( see [0115] and [0116] each inverter can determine the next master from the slaves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure each of the plurality of power conditioners to execute redundancy control to select a next master power conditioner from the plurality of slave power conditioners, as taught by Kanayama, in order to maintain the continuous operation of the system because the slave can succeeds the operation as the master as the original master is stopped, and improve the operating efficiency of the system ( see [0110] of Kanayama)




Allowable Subject Matter 
7. Claims 5-6, 9, 13-14 are allowed

With regard to claim 5, the prior art of record fails to teach or suggest determine whether or not difference is within a predetermined range being set in advance, the difference is between the first reference conversion efficiency characteristic and the conversion efficiency obtained when the input DC voltage in the designated power conditioner is the first DC voltage in combination with other limitations of the claim.
Regard to claim 6, it depends on claim 5.
With regard to claim 9,  the prior art of record fails to teach or suggest wherein the master power conditioner is configured to execute the first output control and the second output control in response to the measurement start signal when the master power conditioner receives the measurement start signal during execution of the third output control, and resume the third output control after completing each characteristic- data acquisition of the plurality of power conditioners in combination with other limitations of the claim.
With regard to claim 13, the prior art of record fails to teach or suggest 
and determine whether or not difference is within a predetermined range being set in advance, the difference is between the first reference conversion efficiency characteristic and the conversion efficiency obtained when the input DC voltage in the designated power conditioner is the first DC voltage in combination with other limitations of the claim.
With regard to claim 14, the prior art of record fails to teach or suggest execute the first output control and the second output control in response to the measurement start signal when the master power conditioner device receives the measurement start signal during the execution of the third output control, and resume the third output control after completing each 

Response to Argument
8.   	Regard to 112(b) rejection, it has been withdrawn because Applicant amend the claims. 
Regard to 103 rejection, Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
With regard to  claims 1, 10 and 12, Applicant argues that the prior art Wei fails to teach  “ using one power conditioner to compensate for a power generation fluctuation amount caused by adjusting the output power of another power conditioner to  a predetermined output amount” because  Wei only discloses measuring an energy error with respect to a standard, not measuring characteristics in a state where an amount of change in power generation a specific power conditioner and Wei only disclose compensating for an energy error using a modified power reference.
The Examiner disagrees.	
It is not clear what “measuring characteristics in a state where an amount of change in power generation a specific power conditioner” means because the sentence is not readable by itself. Instead, Wei teaches measuring an input/output electrical characteristic of a designated power conditioner ([0067] sample of produced power, and[0049] teaches about the power converter produce power, therefore, the controller measures the output electrical characteristics of the power converter ).in a state where output power of the designated power conditioner is adjusted to a predetermined output power amount being set in advance(Pref, Fig. 2, or Pref_i of a first selection 102 of the power generating unit, [0066]-[0067]) as recited in claim 12.

Wei teaches a fluctuation amount ( E1) in the designated power conditioner ( first selection of power generation units) is compensated by output from remaining power conditioner ( second selection of power generation units) ( the compensation is done through changing a power reference of the second selection of power generation units, so that the second selection of power generation unit generates the E1 to compensate the fluctuation of the first selection of power generation units ) See [0069]-[0070] Based on the determined energy error E1, a modified power reference is determined for a second selection 103 of the power generating units 101, the energy error is compensated by distributing the modified power reference ( of the second selection of the power generation units) among the second selection of power generating units 101, In this way,  the second selection of power generation units will generate E1 to compensate the fluctuation in the first selection of power generation units. And according to [0068], the second selection 103 may not have power generating units 101 in common with the first selection. In this scenario, modify the power reference for the second selection of power generation units is not the same as modify power reference for the first selection of power generation unit.
Therefore, Wei teaches the limitation “the second output power control being such that the remaining power conditioner ( second selection of power generation [0069]) compensates ( [0069] the energy error E1 is compensated by distributing the modified power reference among the second selection of power generating units 101)   a power generation fluctuation amount  ( E1, [0069][0066] the energy error E1 is determined based on a power for a first selection 102 of the power generating units , also [0004] teaches energy error is deviation in the produced power to the desired power production, and the desired power production is the power reference ( see [0043] power reference is the desired power production of a section of power generation system).  E1 can be interpreted as a fluctuation amount because it is actual output of the first selection of power generation unit fluctuated from  a desired power production Pref) caused by adjusting the output power of the designated power conditioner (the first selection of the power generating unit[0066]) to the predetermined output power amount(desired power production [0004] which equal to the power reference of the first selection of power generation unit).”
Since the Applicant's arguments with respect to claims 1 ,10 and 12 are not
persuasive, the rejection of claims depending from claims 1 ,10 and 12 are therefore
maintained.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TERAZONO (US20160172864A1) teaches a rechargeable battery controller configured to control charge and discharge of the rechargeable battery to suppress fluctuation in alternating-current power output to the power system.
Nayebi (US20180135597A1) teaches use the overboosting capability of one WTG or group to compensate for a depressed power output of a second WTG or group undergoing a recovery period.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
        /PINPING SUN/Primary Examiner, Art Unit 2836